DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

              ROSSOCORSA S.r.l., an Italian corporation,
                          Appellant,

                                    v.

              GREGORY ROMANELLI, individually,
            TR3 RACING, INC., a Florida corporation,
             FERRARI S.p.A., an Italian corporation,
    FERRARI NORTH AMERICA, INC., a Delaware corporation, and
     THE COLLECTION, LLC, a Florida limited liability company,
                         Appellees.

                             No. 4D21-230

                             [July 14, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE-19-025713.

  Brian S. Dervishi, John Borgo, and Peter A. Tappert of Weissman &
Dervishi, P.A., Miami, for appellant.

  Irwin R. Gilbert of Conrad & Scherer, LLP, Fort Lauderdale, for
appellees Gregory Romanelli and TR3 Racing, Inc.

WARNER, J.

   Appellant, an Italian automobile dealership, appeals from the court’s
order denying its motion to dismiss for lack of personal jurisdiction.
Appellees, a Florida-based racing team and its driver, sued appellant in
Florida for a defective racing car purchased from appellant in Italy after
the car crashed during a race in Connecticut, severely damaging the car
and injuring the appellee driver. Because the court erred in finding that
statutory long-arm jurisdiction was alleged, we reverse.

   Appellees Gregory Romanelli and TR3 Racing, Inc. are both Florida
residents. Appellant is an Italian automobile dealership selling Ferrari
motor vehicles. Its primary place of business is in Milano, Italy.
   TR3 Racing contacted appellant in Italy looking for a specific racecar
for its team. The parties could not come to terms on the specific vehicle
the team wanted. Several weeks later, appellant contacted the racing
company, because it now had a version of the same vehicle available at a
lower price. The complaint alleges appellant knew the racing company
intended to race the car in the first race of the 2016 Ferrari Challenge
North America Trofeo Pirelli, which was set to take place later that year in
Florida. Appellant sold the vehicle to TR3 and knew that the racing team
was shipping it to Florida.

   Romanelli was driving the race car in a Connecticut race when he
crashed due to an alleged failure in the vehicle’s braking system. He
suffered serious injuries, and the car was severely damaged. Both
Romanelli and TR3 filed suit against appellant and other defendants. As
to appellant, Romanelli sued appellant alleging a strict liability action for
a manufacturing defect. TR3 Racing sued appellant alleging a breach of
implied warranty of fitness for a particular purpose.

   Appellant moved to dismiss the complaint for lack of personal
jurisdiction.   Appellant alleged that the complaint failed to show
jurisdiction under the Florida long-arm statute and that it lacked sufficient
minimum contacts with Florida to satisfy due process. The court held a
hearing and denied the motion, concluding that a tort occurred in Florida
because a defective vehicle was sold to a Florida resident, and appellant
knew that the vehicle would be used in Florida. This appeal followed.

   This Court reviews a trial court’s ruling on a motion to dismiss for lack
of personal jurisdiction de novo. Astro Aluminum Treating Co. v. Inter
Contal, Inc., 296 So. 3d 462, 466 (Fla. 4th DCA 2020).

    In Venetian Salami Co. v. Parthenais, 554 So. 2d 499 (Fla. 1989), the
Florida Supreme Court established a two-part process a plaintiff must
follow to acquire personal jurisdiction over a non-resident defendant.
First, the plaintiff must allege sufficient jurisdictional facts to bring the
action within the ambit of the long-arm statute. Id. at 502. If the long-
arm statute applies, the second inquiry is whether sufficient minimum
contacts are demonstrated to satisfy due process requirements. Id. We
conclude that appellees failed to allege the first part, namely statutory
long-arm jurisdiction.

   A non-resident who commits a tortious act within Florida is subject to
the jurisdiction of the state’s courts. In relevant part, Florida’s long-arm
statute provides:


                                     2
      (1)(a) A person, whether or not a citizen or resident of this
      state, who personally or through an agent does any of the acts
      enumerated in this subsection thereby submits himself or
      herself and, if he or she is a natural person, his or her
      personal representative to the jurisdiction of the courts of this
      state for any cause of action arising from any of the following
      acts:

         ....

      2. Committing a tortious act within this state.

§ 48.193(1)(a)2., Fla. Stat. (2019). “[T]he plain language of the statute
requires that the actual tortious act be committed within the state.”
Fincantieri-Cantieri Navali Italiani S.p.A. v. Yuzwa, 241 So. 3d 938, 947
(Fla. 3d DCA 2018).

    In this case, Romanelli’s claim against appellant is a tort claim of strict
liability. He contends that the tortious act occurred when the vehicle was
delivered. He relies primarily on Bolton v. Bunny’s Pride & Joy, I, Inc., 521
So. 2d 327 (Fla. 4th DCA 1988). In Bolton, the defendant corporation
delivered a conversion van to a retail sales outlet in Florida pursuant to
an ongoing contractual relationship between the defendant and the sales
outlet. Id. at 327. The plaintiffs, Florida residents, purchased the van
from the sales outlet in Florida. Id. at 328. While driving the van to
Indiana, a seat installed by the defendant collapsed, resulting in injury to
the plaintiffs. Id. Although the accident and injury occurred outside the
state, this Court held that delivery of a defective product into Florida for
placement in the stream of commerce constitutes committing a tortious
act within the state as provided for in the long-arm statute. Id. at 327.

    There is a clear distinction between Bolton and this case. In Bolton, the
defendant had an ongoing relationship with a sales outlet in Florida, and
it delivered the defective vehicle to Florida. In this case, however, the
allegations in the complaint established that the vehicle was designed and
manufactured in Italy. TR3 Racing purchased and took delivery of the
vehicle in Italy, and shipped it back to Florida. Finally, the accident and
injury occurred in Connecticut. These alleged facts establish that no
tortious act was committed in Florida. Accordingly, the court erred in
finding statutory long-arm jurisdiction for Romanelli’s claim.

    The facts as alleged in the complaint show that no tortious act was
committed in Florida. The race car was designed and manufactured in
Italy and was delivered to TR3 Racing in Italy. The accident and injury

                                      3
occurred in Connecticut. The court erred in finding statutory long-arm
jurisdiction for Romanelli’s claim.

   Similarly, the breach of implied warranty of fitness for a particular
purpose alleged by TR3 Racing does not have a connection to Florida.
Appellees claim that section 48.193(1)(a)7. provides a basis for jurisdiction
over a non-resident that breaches a contract in this state “by failing to
perform acts required by the contract to be performed in this state.” The
complaint does not allege acts required by the contract of sale to be
performed in Florida. A breach of warranty occurs at the time of delivery.
See AB CTC v. Morejon, 324 So. 2d 625, 628 (Fla. 1975); A.J. Sackett &
Sons Co. v. Frey, 462 So. 2d 98, 99 (Fla. 2d DCA 1985). Since the breach
of implied warranty for fitness for a particular purpose occurred at
delivery, and delivery was in Italy, not Florida, the contract was not
breached “by failing to perform acts required by the contract to be
performed in this state.” § 48.193(1)(a)7., Fla. Stat. (2019).

   Appellees cite to several cases for the proposition that even an isolated
sale made with knowledge that the product will be used in Florida is
sufficient to subject the seller to the jurisdiction of Florida courts. One of
those cases in particular, Gillins v. Trotwood Corp., 682 So. 2d 693 (Fla.
5th DCA 1996), has similar facts. But the issue in Gillins and in the other
cases cited by appellees was the question of minimum contacts, the second
part of the Venetian Salami test. Id. at 693. Gillins involved a defective
product shipped to Florida which caused injury in this state; long-arm
jurisdiction was clear. Thus, Gillins fails to provide support for the
establishment of long-arm jurisdiction in this case.

   Because appellant did not deliver the race car in Florida, it committed
no tortious act in Florida, nor did it breach a contract requiring acts to be
performed in Florida. Statutory long-arm jurisdiction was not established.
The court erred in denying appellant’s motion to dismiss for lack of
personal jurisdiction. We reverse and remand for entry of an order
dismissing appellant.

   Reversed and remanded.

CONNER, C.J., and DAMOORGIAN, J., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.



                                      4